789 N.E.2d 301 (2003)
204 Ill.2d 679
273 Ill.Dec. 401
PEOPLE State of Illinois, petitioner,
v.
Rene SOTO, respondent.
No. 95736.
Supreme Court of Illinois.
June 4, 2003.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, Second District, is directed to vacate its judgment in People v. Soto, 336 Ill.App.3d 238, 270 Ill.Dec. 507, 783 N.E.2d 82 (2002). The appellate court is directed to reconsider its judgment in light of People v. Ceja, case No. 89553, 204 Ill.2d 332, 273 Ill.Dec. 796, 789 N.E.2d 1228, 2003 WL 1889604 (04/17/03).